    Case 5:11-cv-00620-BKS-ATB Document 151 Filed 11/14/19 Page 1 of 3




                                               United States District Court
                                              Northern District of New York

Case No.:     5:ll-cv-00620-BKS-ATB
Date:______ December 9, 2019_________
Presiding Judge:      Brenda K. Sannes

     [ ] Plaintiff                                    [X] Defendant

 Exhibit    Marked for      Admitted Into   Remarks        Witness    Exhibit Date             Exhibit D
  No.      Identification    Evidence
                                                                                     Volume 1, Article 4
                                                                                     Section 1.00: Profes
                                                                                     Conduct & Ethics
                                                                      1/1/2007-      Labor Agreement be
                                                                      12/31/2009     Syracuse and the Civ
                                                                                     Employee Associatio
                                                                                     AFSCME/AFL-CIO
                                                                                     City of Syracuse Un
                                                                                     Onondaga Local 834
                                                                      5/4/2006       Ticket #060601035

                                                                      8/17/2007      Ticket# 070601837

                                                                      10/9/2007      Discipline issued to
                                                                                     documents
                                                                      5/16/2008      Ticket #080900200


Exhibits Returned To Counsel (Date):

Signature:________________________
    Case 5:11-cv-00620-BKS-ATB Document 151 Filed 11/14/19 Page 2 of 3




 Exhibit    Marked for      Admitted Into   Remarks   Witness   Exhibit Date             Exhibit D
  No.      Identification    Evidence
                                                                7/25/2008      Ticket #080300606

                                                                7/25/2008      Ticket #081101125

                                                                9/4/2008       Discipline Report re

                                                                9/26/2008      Email from Sweeny
                                                                9:13 AM        the PSB
                                                                11/19/2008     Memo - Dotson to N

                                                                11/19/2008     Memo - Kleist to S
                                                                               Sonia Dotson
                                                                11/19/2008     Memo - Naylor to S
                                                                               Dotson
                                                                11/19/2008     Memo - Russell to
                                                                               Incident
                                                                11/19/2008     Memo - Calverase t
                                                                               subject)
                                                                11/19/2008     Discipline Report re

                                                                11/21/2008     Memo - Calverase
                                                                               11/19/08 (followup
                                                                11/21/2008     Memo - Russell to
                                                                               up, Office Incident


Exhibits Returned To Counsel (Date):

Signature:________________________
    Case 5:11-cv-00620-BKS-ATB Document 151 Filed 11/14/19 Page 3 of 3




 Exhibit    Marked for      Admitted Into   Remarks   Witness   Exhibit Date              Exhibit D
  No.      Identification    Evidence
                                                                1/29/2009      Email to SPD from
  D-19                                                          11:34 AM       re: Jefferson St. Park
                                                                5/21/2009      Ticket #090301597
  D-20
                                                                11/10/2010     Ticket# 101107762
  D-21
                                                                11/10/2010     Ticket# 101107776
  D-22
                                                                12/20/2010     Letter from EEOC D
  D-23                                                                         Thompson, Jr. to So
                                                                               EEOC Charge # 525
                                                                6/10/2013      Letter from Lt. Jona
  D-24                                                                         B.E. re: grievance
                                                                9/27/2017      Discipline issued to
                                                                               supporting documen




Exhibits Returned To Counsel (Date):

Signature:________________________
